DECISION AND JUDGMENT ENTRY
{¶ 1} This matter is before the court on petitioner, Elsebeth Baumgartner's, "petition for writ of Habeas Corpus." The petition was filed by Joseph Baumgartner on behalf of Elsebeth Baumgartner. Respondent has filed a motion to dismiss. Petitioner has filed a motion to strike respondent's motion to dismiss.
 {¶ 2} R.C. 4705.01 states: "[N]o person shall be permitted to practice as an attorney and counselor at law, or to commence, conduct, or defend any action or proceeding in which the person is not a party concerned, either by using or subscribing the person's own name, or the name of another person, unless the person has been admitted to the bar by order of the supreme court in compliance with its prescribed and published rules."
 {¶ 3} Joseph Baumgartner is not a licensed attorney in the state of Ohio. Accordingly, petitioner's application for a writ of habeas corpus is denied. Petitioner's motion to strike is rendered moot. Costs to petitioner.
PETITION DENIED.
Peter M. Handwork, J., Melvin L. Resnick, J., and Richard W. Knepper,J., CONCUR.